Exhibit 10.1

EMPLOYEE STOCK OPTION AGREEMENT

Parties:                                                                                                        
Micro Component Technology, Inc. (the “Company”)

Roger E. Gower (“Optionee”)

Date:                                                                    March
20, 2007 (“Date of Grant”)

In consideration of the mutual terms and conditions contained herein, the
parties hereby agree as follows:

1.                                      Grant of Option.  The Company
irrevocably grants to Optionee, as a matter of separate agreement and not in
lieu of salary or any other compensation for services, the right and option (the
“Option”) to purchase all or any part of the aggregate of 1,000,000 shares of
the Company’s common stock, at a price of $0.26 per share, the closing sale
price on the Date of Grant.  The Option is a nonqualified stock option for tax
purposes.

2.                                      Option Period.  The Option shall
continue for a period of ten years from the Date of Grant and, unless sooner
terminated as provided herein, shall expire at the end of said period.

3.                                      Option Exercise.  The Option may not be
exercised until March 20, 2008, when it shall become exercisable in full.  To
the extent exercisable, the Option may be exercised in whole or in part.  Prior
to March 20, 2008, the Option shall become immediately exercisable in full in
the event the Company is acquired by merger, purchase of all or substantially
all of the Company’s assets, or purchase of a majority of the outstanding stock
by a single party or a group acting in concert.

4.                                      Death of Optionee.  Upon the death of
Optionee, the Option may be exercised to the extent Optionee was entitled to do
so at the time of his death by his executor or administrator or other person
entitled by law to Optionee’s rights under the Option, at any time within six
months subsequent to the date of death.

5.                                      Termination of Employment.  Optionee
may, within 90 days of termination of employment, exercise any unexercised
portion of the Option to the extent he was entitled to do so at the time of such
termination, unless termination is due to death or termination by the Company
for conduct which is contrary to the best interests of the Company.  The Option
shall automatically expire 90 days after such termination to the extent not
exercised.  If Optionee’s employment is terminated by the Company for conduct
which is contrary to the best interests of the Company, as determined by the
Company in its sole discretion, the unexercised portion of the Option shall
automatically expire at that time.


--------------------------------------------------------------------------------


6.                                      Rights of Optionee.  Optionee shall not
have the rights of a stockholder with respect to the shares of the stock subject
to this Option until issuance of shares to him pursuant to exercise of the
Option.  Nothing in this Agreement shall be construed to confer on Optionee the
right to continued employment with the Company or any of its subsidiaries, or to
interfere with the rights of the employer in any way.

7.                                      Restriction on Option Stock.  Optionee
hereby warrants and represents that, prior to registration by the Company under
federal and state securities laws of its sale of the underlying shares, any
exercise of this Option in whole or in part shall be for the purpose of
investment only and not for resale or public distribution.  Each certificate
issued pursuant to the Option shall be endorsed as follows:

The shares evidenced by this certificate have not been registered under the
Securities Act of 1933 or applicable state securities laws and may not be sold,
transferred, pledged, hypothecated or otherwise disposed of except pursuant to
(1) registration in compliance with said Act and such state laws, or (2) an
opinion of counsel for the Company to the effect that such registration is not
required.

The Company shall use commercially reasonable efforts to register issuance of
the shares underlying the Option with the Securities and Exchange Commission on
or before March 20, 2008.

8.                                      Non-Transferability of Option.  The
Option shall not be transferable by Optionee other than by will or by the laws
of descent and distribution, and then only subject to the provisions of
paragraph 4 above.  During Optionee’s lifetime, the Option shall be exercisable
only by him.

9.                                      Manner of Exercise.  Exercise of the
Option, or any part thereof, shall be made by written notice given by Optionee
to the Company specifying the number of shares to be purchased, accompanied by
payment of the purchase price in cash, certified or cashier’s check, or in the
form of common stock of the Company of equal value.

The Company in its sole discretion may also permit the “cashless exercise” of
the Option.  In the event of a cashless exercise, the Optionee shall surrender
the Option to the Company, and the Company shall issue to Optionee the number of
shares determined as follows:

X      =                          Y (A-B) /A where:

X      =                          the number of shares to be issued to the
Optionee.

Y       =                          the number of shares with respect to which
the Option is being exercised.

A       =                        the closing sale price of the common stock on
the date of exercise, or in the absence thereof, the fair market value on the
date of exercise.

B       =                          the Option exercise price.


--------------------------------------------------------------------------------


10.                               Changes in Present Stock.  In the event of a
recapitalization, merger, consolidation, reorganization, stock dividend, stock
split or other change in capitalization affecting the Company’s present capital
stock, appropriate adjustment shall be made by the Company in the number and
kind of shares included in the Option, and the exercise price of the Option.

11.                               Withholding of Taxes.  The Company shall make
such provisions and take such steps as it may deem necessary or appropriate for
the withholding of any taxes that the Company is required by any law or
regulation to withhold in connection with exercise of the Option including, but
not limited to, withholding a portion of the shares issuable pursuant to
exercise of the Option, or requiring the Optionee to pay to the Company, in
cash, an amount sufficient to cover the Company’s withholding obligations.

12.                               Governing Law.  This Agreement shall be
interpreted in accordance with Minnesota law.

13.                               Contingency.  The grant of this Option is
contingent on the Company’s completion of the pending refinancing agreement with
Laurus Master Fund, Ltd. on or before April 13, 2007.

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ BachThuy T. Vo

 

 

 

Its:

CFO

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Roger E. Gower

 

 

Roger E. Gower

 


--------------------------------------------------------------------------------